DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to Claims 1,5,8-11 in the submission filed 7/27/2021 are acknowledged and accepted.
Cancellation of Claims 2-4,6,13,15,17,19 is acknowledged and accepted.
The amendments to the Abstract are acknowledged and accepted. 
In view of the amendments to the Claims, and Abstract, objection to Claims and Abstract and rejection of Claims under 35 U.S.C. 112(b) are withdrawn.
Pending Claims are 1,5,7-12,14,16,18,20. 
Drawings
Replacement drawings with 3 Sheets of Figs. 1A-1B,4A-4C,6A-6C  received on 7/27/2021 are acknowledged and accepted.  The Application now has 8 sheets of Figs 1A-8C.

Response to Arguments
Applicant's arguments filed 7/27/2021 have been fully considered but they are not persuasive in view of the amended claims and the new grounds of rejection in view of O’Shaughnessy-Bhatnagar. Applicant argues the following and Examiner respectfully disagrees:
 O' Shaughnessy fails to disclose or suggest providing a bus bar in a groove of an electrode or a base member (O' Shaughnessy, Figs. 5, 5A, 5B), let alone providing it in a groove such that the bus bar is not flush with the electrode. 
	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
	O’Shaughnessy is not being utilized to teach a bus bar in a groove of an electrode or a base member. It is Bhatnagar who teaches the limitation of a bus bar in a groove in an electrode. O’Shaughnessy teaches (fig 5C) an electrochromic device (electrochromic switchable transparency 100) comprising: a pair of base members,
a pair of electrodes (electrodes 38,40) arranged between the pair of base members (sheets 35,36); an electrochromic layer (electrochromic medium 33) arranged between the pair of electrodes (electrodes 38,40), and at least one bus bar (bus bar 110) electrically connected (contacting the first metal layer 68 of base layer 60 of electrode 38) to one of the pair of electrodes (electrode 38). Bhatnagar teaches (fig 5A, 5B),
at least the one of the pair of electrodes (ITO is considered to be an electrode as it is a conducting material) is provided with a groove (concave curved part of penetrating bus bar in 530 is considered the groove and is formed penetrating the ITO) wherein the at least one bus bar (bus bar 520, fig 5A and the rectangular portion on top of the concave portion in the penetrating bus bar in 530 is considered the bus bar, fig 5B) is provided in the groove (concave curved part of penetrating bus bar in 530 is considered the 

b)	Agrawal is directed to bus bars for use in electrically powered cells. Specifically, Agrawal teaches that the bar bars 1602, 1603 may be embedded in the substrate 1601 (Figs. 16A-16B). The Office Action alleges that the substrate 1601 may be coated with an ITO, which corresponds to an electrode. However, in such a structure, the bar bars would be flush with the electrode. Thus, even is assumed, arguendo, that the substrate 1601 in Agrawal may be coated with an ITO, it is clear that Agrawal does not disclose or suggest providing a bus bar in a groove of the electrode or the base member such that the bus bar is not flush with the electrode. 
	The opinion in In re Hiniker Co., 47 USPQ2d 1523 (Fed. Cir. 1998) stated "...the name of the game is the claim. See Giles Sutherland Rich, Extent of Protection and Interpretation of Claims--American Perspectives , 21 Int'l Rev. Indus. Prop.& Copyright L. 497, 499 (1990) (“The U.S. is strictly an examination country and the main purpose of the examination, to which every application is subjected, is to try to make sure that what 
Amended Claim 1 recites “an upper surface of the at least one bus bar is not flush with the electrode that is in contact with the at least one bus bar”. In Section 11 below, Bhatnagar is being utilized to teach the limitation. Bhatnagar teaches (fig 5B, 530, as annotated in the fig below), wherein an upper surface of the at least one bus bar (concave curved part of penetrating bus bar in 530 is considered the groove) is not flush with the electrode (ITO is considered to be an electrode as it is a conducting material) that is in contact with the at least one bus bar (concave curved part of penetrating bus bar in 530 is considered the groove) (upper surface of bus bar in 530 is above the ITO and hence it is not flush with the ITO).

    PNG
    media_image1.png
    278
    417
    media_image1.png
    Greyscale


c)	By the same token, because the thickness of the ITO cannot be 0, Agrawal also fails to disclose or suggest a structure in which a surface of bus bar is flush with the surface of the base member, as recited in claim 9.


    PNG
    media_image2.png
    242
    555
    media_image2.png
    Greyscale

d)	Bhatnagar teaches that the bus bar is either on the ITO (Bhatnagar, Fig. 5B; 525) or on the TEC (Bhatnagar, Fig. 5B; 530, 535). If the bus bar on the TEC is a penetrating bus bar, then a scribe electrically isolates the bus bar from shorting to the ITO (Bhatnagar, Fig. 5B; 530).
Fig 5B,530 of Bhatnagar shows the ITO scribed to have two parts. The bus bar is penetrating the left part of the ITO and the EC stack, with concave part touching the TEC. The gap prevents the flow of electrons from one part of the Ito to the other and hence prevents the electric shorting. However it is clearly seen in Fig 5B, 530 that the 
	Hence in view of the above arguments, the rejection of Claim 1 in view of O’Shaughnessy-Bhatnagar is valid. Dependent claims are also not patentable for at least the same reasons.

Claims 1,5,7-12,14,16,18,20 are rejected as follows:

Claim Rejections - 35 USC § 103









In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.













Claims 1,5,8,11,20, is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Shaughnessy et al (US 2007/0002422 A1, of record) in view of Bhatnagar et al (US 8,711,465 B2, of record).

Regarding Claim 1, O’Shaughnessy teaches (fig 5C) an electrochromic device (electrochromic switchable transparency 100, p75, lines 1-2) comprising: 
a pair of base members (sheets 35,36, p75, lines 1-7); 
a pair of electrodes (electrodes 38,40, p75, lines 1-7) arranged between the pair of base members (sheets 35,36, p75, lines 1-7); 
an electrochromic layer (electrochromic medium 33, p75, lines 1-7) arranged between the pair of electrodes (electrodes 38,40, p75, lines 1-7), and 
at least one bus bar (bus bar 110, p75, lines 17-27) electrically connected (contacting the first metal layer 68 of base layer 60 of electrode 38, p75, lines 17-27) to one of the pair of electrodes (electrode 38).
	However O’Shaughnessy does not teach
at least the one of the pair of electrodes or at least one of the pair of base members is provided with a groove, wherein the at least one bus bar is provided in the groove, and wherein an upper surface of the at least one bus bar is not flush with the electrode that is in contact with the at least one bus bar.
	O’Shaughnessy and Bhatnagar are related as grooves for bus bars. Is there another way they are related?  You’ve indicated above that O’Shaughnessy does not teach a groove
	Bhatnagar teaches (fig 5B),
at least the one of the pair of electrodes (ITO is considered to be an electrode as it is a conducting material) or at least one of the pair of base members is provided with a groove (concave curved part of penetrating bus bar in 530 is considered the groove and is formed penetrating the ITO) wherein the at least one bus bar (bus bar 520, col 11, lines 16-21, and the rectangular portion on top of the concave portion in the penetrating bus bar in 530 is considered the bus bar) is provided in the groove (concave curved part of penetrating bus bar in 530 is considered the groove), and wherein an upper surface of the at least one bus bar (concave curved part of penetrating bus bar in 530 is considered the groove) is not flush with the electrode (ITO is considered to be an electrode as I is conducting material) that is in contact with the at least one bus bar (concave curved part of penetrating bus bar in 530 is considered the groove) (upper surface of bus bar in 530 is above the ITO and hence it is no flush with the ITO).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of O’Shaughnessy to include the teachings of Agrawal such that at least the one of the pair of electrodes or at least one of the pair of base members is provided with a groove, wherein the at least one bus bar is provided in the groove, and wherein an upper surface of the at least one bus bar is not flush with the electrode that is in contact with the at least one bus bar for the purpose of forming a penetrating bus bar using known techniques of laser scribing and insertion of bus bar to establish electrical contact (col 5, line 54, lines 62-67).

Regarding Claim 5, O’Shaughnessy-Bhatnagar teach the electrochromic device according to claim 1, 
	wherein electrical resistance of the bus bar (bus bar 520, col 11, lines 16-21, and the rectangular portion on top of the concave portion in the penetrating bus bar in 530 is considered the bus bar, Bhatnagar) is smaller than electrical resistance of the electrode ((ITO is considered to be an electrode as it is a conducting material, Bhatnagar)(bus bar that is in contact with the at least one bus bar (bus bar 520, col 11, lines 16-21, and the rectangular portion on top of the concave portion in the penetrating bus bar in 530 is considered the bus bar, Bhatnagar).

Regarding Claim 8, O’Shaughnessy-Bhatnagar teach the electrochromic device according to claim 1, 
wherein the pair of electrodes (electrodes 38,40, p75, lines 1-7, O’Shaughnessy) includes a first electrode (electrode 38, O’Shaughnessy, ITO, Bhatnagar) and a second electrode (electrode 40), wherein the pair of base members (sheets 35,36, p75, lines 1-7, O’Shaughnessy) includes a first base member (sheet 35, O’Shaughnessy, O’Shaughnessy, TEC, Bhatnagar) and a second base member (sheet 36), wherein the first electrode (electrode 38, O’Shaughnessy, ITO, Bhatnagar)  is arranged on the first base member (sheet 35, O’Shaughnessy, TEC, Bhatnagar), wherein the groove (concave curved part of penetrating bus bar in 530 is considered the groove and is formed penetrating the ITO) is provided at the first electrode (electrode 38, O’Shaughnessy, ITO, Bhatnagar), and wherein, at the groove (concave curved part of penetrating bus bar in 530 is considered the groove and is formed penetrating the ITO), a surface of the at least one bus bar (bus bar 520, col 11, lines 16-21, and the rectangular portion on top of the concave portion in the penetrating bus bar in 530 is considered the bus bar, fig 5B, Bhatnagar) is closer to  a surface of the first base member (sheet 35, O’Shaughnessy, TEC, Bhatnagar) than a surface of the first electrode (electrode 38, O’Shaughnessy, ITO, Bhatnagar).

Regarding Claim 11, O’Shaughnessy-Bhatnagar teach the electrochromic device according to claim 1, 
	wherein the at least one bus bar (bus bar 110, p75, lines 17-27, O’Shaughnessy, bus bar 520, col 11, lines 16-21, busbar 520, fig 5A and the rectangular portion on top of the concave portion in the penetrating bus bar in 530 is considered the bus bar, fig 5B, Bhatnagar) is arranged so that a longitudinal direction of the at least one bus bar (bus bar 110, p75, lines 17-27, O’Shaughnessy , busbar 520, fig 5A and the rectangular portion on top of the concave portion in the penetrating bus bar in 530 is considered the bus bar, fig 5B, Bhatnagar) is parallel to a longitudinal direction of the electrode (electrode 38, O’Shaughnessy, ITO is considered to be an electrode as it is a conducting material, Bhatnagar)  (fig 5 of O’Shaughnessy and fig 5B, Bhatnagar show cross sectional view of the electrochromic device with bus bar, substrate with electrode ITO extending longitudinally into the page. Hence the longitudinal side of bus bar is parallel to the longitudinal side of the electrode.) that is in contact with the at least one bus bar (bus bar 110, p75, lines 17-27, O’Shaughnessy , busbar 520, fig 5A and the rectangular portion on top of the concave portion in the penetrating bus bar in 530 is considered the bus bar, fig 5B, Bhatnagar).

Regarding Claim 20, O’Shaughnessy-Bhatnagar teach a window (window, p40, lines 12-16, O’Shaughnessy) comprising the electrochromic device according to claim 1; and an operating unit (circuit, p33, lines 1-3, p77, lines 1-10) for changing transmittance (transmittance, p77, lines 13-23) of the electrochromic device (electrochromic switchable transparency 100, p75, lines 1-2,O’Shaunessey).

Claims 7,9-10,12,16,18, is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Shaughnessy et al (US 2007/0002422 A1, of record) in view of Bhatnagar et al (US 8,711,465 B2, of record) and further in view of Agrawal et al (US 6,317,248 B1, of record).

Regarding Claim 7, O’Shaughnessy-Bhatnagar teach the electrochromic device according to claim 1. 
	However O’Shaughnessy-Bhatnagar does not teach
wherein a distance between the pair of electrodes is 100 µm or less.
	O’Shaughnessy-Bhatnagar and Agrawal are related as electrochromic devices with bus bars.
	Agrawal teaches (fig 6, 16A), an electrochromic device (EC device, col 14, lines 34-37, Example 1, EC device, col 
26, lines 59-61),
	wherein a distance between the pair of electrodes (gap between coated substrates is in range 10 to 1000 micrometers, col 6, lines 13-15, Example 1, substrate is coated with ITO, col 26, line 54-57, ITO is the conducting electrode, Example 15, 88 micrometers, col 43, lines 1-8) and hence claimed range falls in this range) is 100 µm or less.


Regarding Claim 9, O’Shaughnessy-Bhatnagar teach the electrochromic device according to claim 1.
	However O’Shaughnessy-Bhatnagar does not teach
wherein a surface of the at least one bus bar   becomes flush with a surface of the at least one of the pair of base members, or is at a position recessed from the surface of the at least one of the pair of base members.
	O’Shaughnessy-Bhatnagar and Agrawal are related as electrochromic devices with bus bars.
	Agrawal teaches (fig 6, 16A), an electrochromic device (EC device, col 14, lines 34-37, Example 1, EC device, col 
26, lines 59-61),
	wherein a surface (top surface of bus bar 1602, col 25, lines 39-41, Agrawal) of the at least one bus bar (bus bar 1602, col 25, lines 39-41, Agrawal)  becomes flush with a surface of the at least one of the pair of base members, or is at a position recessed from the surface of the at least one of the pair of base members (substrate 1601, col 25, lines 39-41) (as shown in fig 16A, the surface of the bus bar 1602 is flush 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of O’Shaughnessy-Bhatnagar to include the teachings of Agrawal such that wherein a surface of the at least one bus bar   becomes flush with a surface of the at least one of the pair of base members, or is at a position recessed from the surface of the at least one of the pair of base members for the purpose of embedding the bus bars for mechanical and environmental protection (col 25, lines 29-32).

Regarding Claim 10, O’Shaughnessy-Bhatnagar-Agrawal teach the electrochromic device according to claim 9.
	However O’Shaughnessy-Bhatnagar-embodiment in fig 16A of Agarwal do not teach wherein the one of the pair of electrodes is arranged on the bus bar.
	O’Shaughnessy-Bhatnagar-embodiment in fig 16A of Agrawal and embodiment in fig 21 of Agrawal are related as electrodes and bus bars within substrates.
	embodiment in fig 21 of Agrawal teaches (fig 21),
	wherein the one of the pair of electrodes (TC or conductor electrode, col 32, lines 12-27) is arranged on the bus bar (bus bar 2102)  (bus bar 2102 are embedded in substrate 2101, bus bar grid is embedded into glass substrate 2101 before the TC or conductor electrode is deposited, col 32, lines 12-27, fig 21, hence the electrode TC is arranged on top of the bus bar 2101).
one of the pair of electrodes is arranged on the bus bar for the purpose of durability of the device (col 32, lines 5-7, lines 43-47).

Regarding Claim 12, O’Shaughnessy-Bhatnagar teach the electrochromic device according to claim 1.
	However O’Shaughnessy-Bhatnagar does not teach
an optical filter comprising the electrochromic device, and an active device connected to the electrochromic device.
	O’Shaughnessy-Bhatnagar and Agrawal are related as electrochromic devices with bus bars.
	Agrawal teaches (fig 6, 16A), an electrochromic device (EC device, col 14, lines 34-37, Example 1, EC device, col 26, lines 59-61),
	an optical filter (light filter, col 1, lines 25-32) comprising the electrochromic device (electrochromic switchable transparency 100, p75, lines 1-2,), and an active device (electro optical device, col 1, lines 25-32) connected to the electrochromic device (electrochromic switchable transparency 100, p75, lines 1-2).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of O’Shaughnessy-Bhatnagar to include the teachings of Agrawal such that an optical filter comprising the electrochromic device, and an active device connected to the electrochromic device for 

Regarding Claim 16, O’Shaughnessy-Bhatnagar teach an electrochromic mirror (mirror 210, p109, lines 8, O’Shaughnessy) comprising: the electrochromic device according to claim 1; 
	a reflecting member (reflective coating 212, p109, lines 1-11, O’Shaughnessy) which reflects light having passed through the electrochromic device (electrochromic switchable transparency 100, p75, lines 1-2, O’Shaughnessy) .
	However O’Shaughnessy-Bhatnagar does not teach
an active device connected to the electrochromic device.
	O’Shaughnessy-Bhatnagar and Agrawal are related as electrochromic devices with bus bars.
	Agrawal teaches (fig 6, 16A), an electrochromic device (EC device, col 14, lines 34-37, Example 1, EC device, col 26, lines 59-61) comprising an electrochromic mirror (EC automotive mirror, col 4, lines 19-25, col 57, lines 4-5),and
	an active device (electro optical device, col 1, lines 25-32) connected to the electrochromic device (electrochromic switchable transparency 100, p75, lines 1-2).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of O’Shaughnessy-Bhatnagar to include the teachings of Agrawal such that an active device connected to the electrochromic device for the purpose of utilizing the electrochromic device for useful everyday common applications.

Regarding Claim 18, O’Shaughnessy-Bhatnagar-Agrawal teach the electrochromic mirror according to claim 16, wherein the reflecting member (reflective coating 212, p109, lines 1-11, O’Shaughnessy) is one (substrate 35 has reflective coating 212, p110, lines 1-12) of the pair of base members (sheets 35,36, p75, lines 1-7, O’Shaughnessy).

Claim 14, is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Shaughnessy et al (US 2007/0002422 A1, hereafter O’Shaugnessey) in view of Bhatnagar et al (US 8,711,465 B2, of record)  as applied to Claim 1 and further in view of Kumai et al (US 2017/0219901 A1, of record).

Regarding Claim 14, O’Shaughnessy-Bhatnagar teach the electrochromic device according to claim 1.
	However O’Shaughnessy-Bhatnagar do not teach an imaging apparatus comprising: 
an imaging optical system having a plurality of lenses; 
an imaging device which receives light having passed through the imaging optical system; 
and the electrochromic device.
	O’Shaughnessy-Bhatnagar and Kumai are related as electrochromic devices.
	Kumai teaches (fig 7),
an imaging apparatus (imaging device 50, p141, lines 1-3) comprising: 

an imaging device (sensor 51, p141, lines 1-3) which receives light having passed through the imaging optical system (lens 53, p141, lines 1-3, plurality of lenses, p145, lines 1-3) ; 
and the electrochromic device (optical element 52, lines 1-3 , which utilizes electrochromic, p2, lines 1-4).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of O’Shaughnessy-Bhatnagar to include the teachings of Kumai such that an imaging apparatus comprising: an imaging optical system having a plurality of lenses; an imaging device which receives light having passed through the imaging optical system; and the electrochromic device for the purpose of utilizing a device with stable optical characteristics (p10, lines 6-12).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTSNA V DABBI whose telephone number is (571)270-3270.  The examiner can normally be reached on M,Thu,Fri:8:30AM-3:30PM,Tues,Wed:8:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 





/J.V.D/
Jyotsna V Dabbi								11/9/2021Examiner, Art Unit 2872      

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872